MacKINNON, Circuit Judge
(dissenting) :
I dissent from the denial of rehearing of the decision of October 12, 1971 for the reasons expressed in my opinion in that case, filed November 4, 1971.
The majority opinion comments that prior decisions on certain issues have become “the law of the case.” While that rule of judicial practice imposes some restriction upon the trial court it does not prohibit the appellate court in a proper ease from reconsidering its decision.1 *1269Also what is the law of the case with respect to the Court of Appeals is not the Supreme Court’s law of the case.2
However, I concur in the statement expressed at page 1240 of the majority-opinion that would allow Government agencies to make decisions conditionally and tentatively in a progressive manner. This conforms to the view expressed in my dissenting opinion filed November 4, 1971 in which I stated that I would permit work to proceed upon the excavation for the piers of the Three Sisters Bridge because Congress has approved the project, the necessary appropriations were available and the excavation is in the nature of a preliminary test since precon-struction borings are not conclusive.3

. Lumbermen’s Mutual Casualty Co. v. Wright, 322 F.2d 759, 763-764 (5th Cir. 1963); Mayflower Hotel Stockholders Protective Com. v. Mayflower Hotel Corp., 89 U.S.App.D.C. 171, 193 F.2d 666, 669 (1951) ; General American Life Ins. Co. v. Anderson, 156 F.2d 615, 618-619 (6th Cir. 1946) ; White v. Higgins, 116 F.2d 312, 317 (1st Cir. 1940) ; Chicago, St. P., M. & O. Ry. v. Kulp, 102 F.2d 352, 354 (8th Cir.), cert. denied, 307 U.S. 636, 59 S.Ct. 1032, 83 L.Ed. 1518 (1939) ; *1269Reynolds Spring Co. v. L. A. Young Industries, 101 F.2d 257, 259 (6th Cir. 1939).


. White v. Higgins, stipra note 1.


. 1256.